Citation Nr: 1733560	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-18 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant is represented by:  Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, including service in the Republic of Vietnam from November 1968 to December 1969.  The Veteran passed away in May 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran died in April 2009 of malignant hemangiopericytoma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R.       §§ 3.303, 3.307, 3.309(e), 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks dependency and indemnity compensation (DIC) benefits as   the surviving spouse of the Veteran, who died in May 2009 of a frontal hemangio-pericytoma tumor of the brain.  The appellant asserts that the Veteran's brain tumor was caused by a head injury during service, or alternatively, exposure to Agent Orange.  

DIC benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service         was the principal or contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for       any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be presumed for certain diseases if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the 
disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Soft tissue sarcoma    is on the list of diseases presumptively related to exposure to herbicide agents.       38 C.F.R. § 3.307(a)(6)(iii).  Soft tissue sarcoma includes, among other things, malignant hemangiopericytoma.  38 C.F.R. § 3.307(a)(6)(iii), Note (1).  

The record shows that the Veteran served in the Republic of Vietnam from November 1968 to December 1969, and there is no affirmative evidence establishing that he was not exposed to herbicides.  Therefore, the Veteran                is presumed to have been exposed to an herbicide agent during service.  

The Veteran's death certificate lists the immediate cause of death as a frontal hemangiopericytoma tumor of the brain.  Furthermore, VA treatment records    indicate that the Veteran's hemangiopericytoma was malignant.  As malignant hemangiopericytoma is on the list of diseases presumptively related to herbicide exposure, service connection for the cause of the Veteran's death is warranted on a presumptive basis.  


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


